DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 8, 2021, has been entered.  Claims 24, 42, 44, 47, and 49 have been canceled.  Claims 50-60 have been added. Claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 are pending and are examined in this Office Action.

Drawings
	The replacement drawings submitted on Oct. 8, 2021, do not have any color, therefore, the previous objection to color drawings is moot.  The replacement drawings submitted on Oct. 8, 2021, are ACCEPTED.

Specification
	The specification is objected to because on June 3, 2019, the specification was amended on page 16 to include reference to drawings executed in color (page 2 of 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: - - METHOD OF INCREASING GROWTH, VIGOR, OR PHOTOSYNTHESIS OF A PLANT BY OVER-EXPRESSING A SOLUTE CARRIER FAMILY POLYPEPTIDE FROM A CEREAL - - .

SEQUENCE SEARCH RESULTS FOR SEQ ID NO: 2005 
IN UNIPROT DATABASE

Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1731   99.7    341  55  B4FG06_MAIZE              SubName: Full=Unch
     2  1705.5   98.2    376  54  A0A1D6QIZ6_MAIZE          SubName: Full=Anth
     3    1669   96.1    415  55  A0A3L6F7P1_MAIZE          SubName: Full=Solu
     4  1653.5   95.2    344  60  C5YHK0_SORBI              SubName: Full=Unch
     5    1532   88.2    345  69  A0A0E0AYB3_9ORYZ          SubName: Full=Unch
     6    1532   88.2    462  69  A0A0E0AYB2_9ORYZ          SubName: Full=Unch
     7  1531.5   88.2    344  63  A0A2S3I4C7_9POAL          SubName: Full=Unch
     8  1530.5   88.2    344  55  I1QLE1_ORYGL              SubName: Full=Unch
     9  1528.5   88.0    344  54  A0A3L6RIR6_PANMI          SubName: Full=Solu
    10  1525.5   87.9    344  57  A0A2T7DA55_9POAL          SubName: Full=Unch
    11  1525.5   87.9    344  64  B8B3L2_ORYSI              SubName: Full=Unch
    12  1520.5   87.6    344  59  A0A0E0QLU9_ORYRU          SubName: Full=Unch
    13  1512.5   87.1    445  69  A0A0E0AYB1_9ORYZ          SubName: Full=Unch
    14  1508.5   86.9    344  62  A0A0E0ENF7_9ORYZ          SubName: Full=Unch
    15  1504.5   86.7    344  53  Q69U97_ORYSJ              SubName: Full=Os08
    16  1488.5   85.7    368  52  K3YI89_SETIT              SubName: Full=Unch
    17  1488.5   85.7    368  67  A0A4U6U735_SETVI          SubName: Full=Unch
    18    1487   85.7    369  68  A0A1E5W236_9POAL          SubName: Full=Solu
    19    1485   85.5    348  69  A0A0D9XAB2_9ORYZ          SubName: Full=Unch
    20    1455   83.8    369  56  A0A453RPF8_AEGTS          SubName: Full=Unch
    21    1455   83.8    369  60  A0A3B6TR71_WHEAT          SubName: Full=Unch
    22    1453   83.7    369  68  A0A287WKS2_HORVV          SubName: Full=Unch
    23    1450   83.5    369  57  A0A446YDQ7_TRITD          SubName: Full=Unch
    24    1450   83.5    369  60  A0A3B6SDT1_WHEAT          SubName: Full=Unch
    25    1443   83.1    369  57  A0A446XEA6_TRITD          SubName: Full=Unch
    26    1443   83.1    369  60  A0A3B6RIK1_WHEAT          SubName: Full=Unch



The abstract of the disclosure is objected to because it fails to mention the solute carrier family 35 member SLC35F1/F2/F6 domain which appears to be an important part of the instant invention.  The abstract also fails to mention that the polypeptides of the claimed invention come from cereal plants. Correction is requested.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  
In claim 1 in the third line “plant, comprising” would read better if written as - - plant, said method comprising - - to be clear that the following language in the claim is comprised within the method rather than being comprised within the plant.  
In claim 1 in the fifth line there is an unnecessary space between “83” and “%”.
In claim 1 in the last line there is an unnecessary comma between “capacity” and “of”.
In claim 20 in the second line there is an unnecessary comma between “2005” and “and”.
Appropriate correction is requested.

Rejections That Are Withdrawn
	
All rejections of claims 24, 42, 44, 47, and 49 are moot in light of Applicant’s cancelation of this claim.

After further consideration, the rejection of claims 20, 45, 46, and 48 under 35 USC 112(b) for indefiniteness regarding the SLC35F1/F2/F6 domain is withdrawn because the claims clearly require that the polypeptide will comprise the entire amino acid sequence (100% identity) of SEQ ID NO: 2005, 2177, 2178, or 2179; and this overcomes the indefiniteness of the parent claim.

Claim Interpretation
	Claim 52 includes limitations on the exogenous polynucleotide of claim 51; however, it does not include any limitations on the amino acid sequence that could be overexpressed via genome editing; therefore, claim 52 continues to be inclusive of a method that utilizes genome editing to alter any genomic sequence so long as it results in over-expression of a polypeptide having 83% identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Failure to Further Limit
Claims 50 and 60 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 50 depends from claim 1 and claim 60 depends from claim 51.  Each of claim 50 and 60 add the limitation of “wherein said solute carrier family 35 member SLCF1/F2/F6 domain is identifiable by InterProScan 5.11-51.0” and Applicant’s response received on Oct. 8, 2021 makes it sound as if the claimed domain is necessarily identifiable by this algorithm. There is no description of an SLCF1/F2/F6 domain that would not be identifiable by some version of InterProScan 5.11-51.0 with all the different parameters and settings that can be altered.  For this reason, it does not appear that claim 50 or 60 has added a clear limitation over claim 1 or 51 from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements (i.e. explain how some of the required domains can be identified by the recited algorithm and others cannot).


Indefiniteness
Claims 1, 18, 37, 41, 43, and 50-60  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims are included in these rejections for failing to overcome the deficiencies of the parent claim. Applicant’s arguments in the response received on Oct. 8, 2021, were fully considered but were not found to be persuasive.  
Claims 1 and 51 reads on a genus of polypeptide sequences that share at least 83% global sequence identity to SEQ ID NO: 2005 that also comprise a “solute carrier family 35 member SLC35F1/F2/F6 domain”.  Claim 50 requires a solute carrier family 35 member SLC35F1/F2/F6 domain that is identifiable by InterProScan 5.11-51.0. The Specification provides that SEQ ID NO: 2005 comprises the domain from amino acids 19-307 (pg. 531); however, it is unclear which of these residues are representative and required for the domain to be considered a “solute carrier family 35 member SLC35F1/F2/F6 domain” or “(InterPro Entry IPR009262)”. Must all the amino acids be present? If not, which ones? Which residues allow for substitutions?
Furthermore, in the art, there are references to SLC35F1 (see, for example, Farenholtz et al. (2019) Cell and Tissue Research; Vol. 377; pp. 167-176)) and SLC35F2 (see, for example, Hadley et al. (2019) Computational and Structural Biotechnology Journal; Vol. 19; pp. 1123-1134; last entry in Table 1).  It is unclear if the instant claims require a domain that is specifically an SLC35F1/F2/F6 domain, or if an SLC35F1 domain or an SLC35F2 domain would satisfy this limitation. The metes and bounds are unclear for what is required for a protein to possess a “solute carrier family 35 member SLC35F1/F2/F6 domain”.
In addition, claim 50 refers to a domain that is “identifiable by InterProScan 5.11-51.0”, and this is software for which parameters can be altered, therefore the metes and bounds of which polypeptides would be “identifiable” are not clearly defined.
The incorporation of essential material in the specification by reference to a non-patent publication and then reliance on such in the claims is improper (such as to Interpro or the InterProScan 5.11-51.0 software).  Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter.  37 CFR 1.57(f).

Applicant’s Arguments
Applicant argues that “ “solute carrier family 35 member SLC35F1/F2/F6” is an art accepted term having about 358 entries in a simple “Google” search”. (Resp 7). The Examiner performed a Google search on the quoted term, and the results included at least proteins that were designated as member F6, member F1, and member A1 (see google results appended to this Office Action as search results). These three proteins that are not, in fact, F1/F2/F6 as required by the claims were on the first page of multiple pages of results.  This demonstrates that the number of entries does not necessarily correlate to the number of proteins known to be members of the required genus of proteins.
Applicant argues that “a search of this term using the National Center for Biotechnology Information (NCBI) database reveals at least 71 proteins characterized by the “solute carrier family 35 member SLC35F1/F2/F6” domain”. (Id.). Neither this argument nor the previous argument are persuasive, however, because demonstrating that there were proteins known in the prior art to comprise such a domain only provides examples but does not provide a definition for the term.  The metes and bounds of which proteins would be considered to comprise this domain remain unclear and remain tied to algorithms and/or websites that are improperly incorporated by reference and could have their content and specifics edited/altered post-filing.
Applicant points to pages from the specification that describe the InterPro integrated interface for commonly used databases. (Id. at 7-9 and Spec. 537-539). This is not persuasive, however, because this section of the specification makes it clear that there are different settings and parameters that can be changed, and this continues to rely on databases and algorithms that are improperly incorporated by reference and that could be edited/altered post-filing.
Applicant argues that the claimed full-length sequences are disclosed as having a “ “solute carrier family 35 member SLC35F1/F2/F6” domain with an e-value that is HIGHLY SIGNIFICANT, i.e., 4.00E-121.” (Resp. 9-10). This is not persuasive, however, because it is arguing a limitation that is not required by the current claims and it continues to rely on databases and algorithms that are improperly incorporated by reference and that could be edited/altered post-filing.
Applicant points to five issued US Patents that recite domains in their claims (Id. at 10).  This is not persuasive because none of those issued patents required a solute carrier family 35 member SLC35F1/F2/F6 domain, therefore, the analysis of the Examiners in these previous applications is not the same as the analysis of the Examiner in the instant application.  The fact patterns were completely different in these unrelated cases; i.e. some claim the domain(s) in dependent claims rather than in the base claim, and some required 95% identity to full-length protein sequences in addition to the domain, and the function of the proteins was different, etc.  Furthermore, the Examiner cannot comment or rely on prosecution of unrelated applications.
Applicant argues that the claim has been amended such that it no longer recites the Interpro accession number. (Id.). This is not persuasive, however, because solute carrier family 35 member SLC35F1/F2/F6 domain has no meaning outside of these non-patent literature databases and algorithms, therefore, the underlying issue remains a problem.
Applicant requests an interview to clarify this matter and requests that the interview take place before issuing another office action. (Id.).  The Examiner did not see this request until the office action was almost completed, and the application is currently the oldest application in the Request for Continued Examination (RCE) category, therefore, the Examiner is being penalized for each day that passes.  Applicant is welcome to call to schedule an interview prior to responding to this non-final action if they do not understand this rejection and need clarification. 
In the future, submission of a formal interview request via USPTO Automated Interview Request (AIR) will alert the Examiner to the interview request immediately.  This would ensure that the Examiner sees the interview request in a timely manner.  The Examiner prefers interviews prior to the submission of a written response by the Applicant.
Applicant is advised that this rejection could be overcome by adding - - wherein the domain comprises amino acids 19-307 of SEQ ID NO: 2005 - - .  This would provide clear metes and bounds for the claimed domain and would remove all indefiniteness.

Inadequate Written Description
Claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a method of increasing growth rate, biomass, vigor, and/or photosynthetic capacity of a plant (claim 1), or of increasing plot coverage, growth rate of plat coverage and/or growth rate of rosette diameter of a plant (claim 51) comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by genome editing or by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1) or for increased plot coverage, increased growth rate of plot coverage and/or increased growth rate of rosette diameter (claim 51), under non-stress conditions as compared to said control plant of the same species under non-stress conditions, thereby increasing the growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1) or increasing plot coverage, growth rate of plat coverage and/or growth rate of rosette diameter (claim 51) of the plant.
	Applicant describes an expression vector made from a modified pGI binary plasmid containing the At6669 promoter (SEQ ID NO: 25) and the GUS intron (pQYN 6669) that is used for expressing the polynucleotide sequences of the invention. (Spec. 17 and Fig 1-2).  Applicant describes transgenic plants exogenously expressing the polynucleotides of the invention when grown under normal conditions, osmotic stress conditions, or nitrogen-limiting conditions. (Id. and Fig 3).  Applicant describes exemplary sequences for genome editing at the genomic locus GRMZM2G069095. (Id. at 19 and Fig 14).  
Applicant describes the polynucleotide of SEQ ID NO: 63 which encodes the polypeptide of SEQ ID NO: 2005 from Zea mays and is referred to in the instant specification as LBY479. (Spec 428, Table 304). The polynucleotide of SEQ ID NO: 138 was used in an expression vector to over-express the protein of SEQ ID NO: 2005. (Id. at 493).  Using bioinformatics, the polypeptides of SEQ ID NOs: 2177, 2178, and 2179 (encoded by SEQ ID NOs: 303, 304, and 306) were identified as homologs of SEQ ID NO: 2005 from sorghum, switchgrass, and rice, respectively. (Id. at 470). Transgenic Arabidopsis plants were generated over-expressing the polypeptide of SEQ ID NO: 2005. (Id. at 496-7).  Plant growth rate was measured under normal, drought, and nitrogen deficient conditions in greenhouse assays. (Id. at 515-8). 
Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in dry weight, fresh weight, and leaf number. (Spec 519). Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in plot coverage, rosette area, and rosette diameter. (Id. at 523). Plants over-expressing SEQ ID NO: 2005 encoded by a nucleic acid under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were described as having an increase in RGR of plot coverage and RGR of rosette diameter. (Id. at 526).  On page 24 of the specification, Applicant states that an increase in total leaves area can be used as a reliable measurement parameter for photosynthetic capacity, and has defined photosynthetic capacity as the maximum rate at which leaves are able to fix carbon during photosynthesis. (Id. at 24).  For this reason the measurements of increased plot coverage and rosette diameter also indicate an increase in photosynthetic capacity.
	Applicant does not describe overexpression of any polypeptides with at least 83% identity to SEQ ID NO: 2005 other than the polypeptide of SEQ ID NO: 2005, itself.  Applicant does not describe any solute carrier family 35 member SLC35F1/F2/F6 domain other than amino acids 19-307 of SEQ ID NO: 2005. Applicant does not describe any overexpression of SEQ ID NO: 2005 via genome editing.

On page 24 of the specification, “photosynthetic capacity” is defined as follows:

    PNG
    media_image1.png
    231
    629
    media_image1.png
    Greyscale


	Applicant fails to describe a representative number of polypeptides having at least 83% identity with SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain that are capable of increasing growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant.  Applicant only describes the polypeptide of SEQ ID NO: 2005 comprising the domain of amino acids 19-307 of SEQ ID NO: 2005. Furthermore, Applicant fails to describe structural features common to members of the claimed genus of polypeptides having at least 83% identity with SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain that are capable of increasing growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for any given polypeptide to confer an increase in growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant, it remains unclear what features identify a polypeptide capable of such activity.  Since the genus of polypeptides has not been described by specific structural features, the specification fails to provide an adequate written description to support the breadth of the claims.  
	Polypeptides with at least 83% identity to SEQ ID NO: 2005 can have up to 57 amino acids substituted relative to SEQ ID NO: 2005, therefore the genus encompassed by this recitation includes 2057 molecules. The requirement that the polypeptide will comprise an SLC35F1/F2/F6 domain is indefinite, therefore, it does not provide a meaningful limitation to reduce this large number of species that fall within the claimed genus.  Many of these polypeptides would not confer an increase in growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant, and the vast majority were not in the possession of Applicant at the time of filing. Applicant has only reduced to practice a single embodiment: that of transforming a plant with a transgene comprising the At6669 promoter operably linked to a nucleic acid encoding the polypeptide of SEQ ID NO: 2005. Accordingly, the specification fails to provide an adequate written description to support the genus of polypeptides with at least 83% identity to SEQ ID NO: 2005 and comprising an SLC35F1/F2/F6 domain that is capable of conferring an increase in growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).

Lack of Scope of Enablement
Claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of increasing growth rate, biomass, vigor or photosynthetic activity by transforming the plant with an exogenous polynucleotide encoding a polypeptide comprising SEQ ID NO: 2005 under the control of a promoter that results in overexpression of said polypeptide, does not reasonably provide enablement for a method comprising overexpressing a polypeptide with at least 83% identity to SEQ ID NO: 2005 or a method using genome editing to accomplish overexpression of SEQ ID NO: 2005.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to a method of increasing growth rate, biomass, vigor, and/or photosynthetic capacity of a plant (claim 1), or of increasing plot coverage, growth rate of plat coverage and/or growth rate of rosette diameter of a plant (claim 51) comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by genome editing or by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1) or for increased plot coverage, increased growth rate of plot coverage and/or increased growth rate of rosette diameter (claim 51), under non-stress conditions as compared to said control plant of the same species under non-stress conditions, thereby increasing the growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1) or increasing plot coverage, growth rate of plat coverage and/or growth rate of rosette diameter (claim 51) of the plant.
	Applicant teaches an expression vector made from a modified pGI binary plasmid containing the At6669 promoter (SEQ ID NO: 25) and the GUS intron (pQYN 6669) that is used for expressing the polynucleotide sequences of the invention. (Spec. 17 and Fig 1-2).  Applicant teaches transgenic plants exogenously expressing the polynucleotides of the invention when grown under normal conditions, osmotic stress conditions, or nitrogen-limiting conditions. (Id. and Fig 3).  Applicant teaches exemplary sequences for genome editing at the genomic locus GRMZM2G069095. (Id. at 19 and Fig 14).  
Applicant teaches the polynucleotide of SEQ ID NO: 63 which encodes the polypeptide of SEQ ID NO: 2005 from Zea mays and is referred to in the instant specification as LBY479. (Spec 428, Table 304). The polynucleotide of SEQ ID NO: 138 was used in an expression vector to over-express the protein of SEQ ID NO: 2005. (Id. at 493).  Using bioinformatics, the polypeptides of SEQ ID NOs: 2177, 2178, and 2179 (encoded by SEQ ID NOs: 303, 304, and 306) were identified as homologs of SEQ OD NO: 2005 from sorghum, switchgrass, and rice, respectively. (Id. at 470). Transgenic Arabidopsis plants were generated over-expressing the polypeptide of SEQ ID NO: 2005. (Id. at 496-7).  Plant growth rate was measured under normal, drought, and nitrogen deficient conditions in greenhouse assays. (Id. at 515-8). Plants over-expressing SEQ ID NO: 2005 under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were shown to have an increase in dry weight, fresh weight, and leaf number. (Id. at 519). Plants over-expressing SEQ ID NO: 2005 under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were shown to have an increase in plot coverage, rosette area, and rosette diameter. (Id. at 523). Plants over-expressing SEQ ID NO: 2005 under the regulation of the At6669 promoter (LBY479) when grown in normal growth conditions were shown to have an increase in RGR of plot coverage and RGR of rosette diameter. (Id. at 526).
The results of the sequence search, showing matches down to 83% identity with SEQ ID NO: 2005 are shown below:
SEQUENCE SEARCH RESULTS FOR SEQ ID NO: 2005 
IN UNIPROT DATABASE
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1    1731   99.7    341  55  B4FG06_MAIZE              SubName: Full=Unch
     2  1705.5   98.2    376  54  A0A1D6QIZ6_MAIZE          SubName: Full=Anth
     3    1669   96.1    415  55  A0A3L6F7P1_MAIZE          SubName: Full=Solu
     4  1653.5   95.2    344  60  C5YHK0_SORBI              SubName: Full=Unch
     5    1532   88.2    345  69  A0A0E0AYB3_9ORYZ          SubName: Full=Unch
     6    1532   88.2    462  69  A0A0E0AYB2_9ORYZ          SubName: Full=Unch
     7  1531.5   88.2    344  63  A0A2S3I4C7_9POAL          SubName: Full=Unch
     8  1530.5   88.2    344  55  I1QLE1_ORYGL              SubName: Full=Unch
     9  1528.5   88.0    344  54  A0A3L6RIR6_PANMI          SubName: Full=Solu
    10  1525.5   87.9    344  57  A0A2T7DA55_9POAL          SubName: Full=Unch
    11  1525.5   87.9    344  64  B8B3L2_ORYSI              SubName: Full=Unch
    12  1520.5   87.6    344  59  A0A0E0QLU9_ORYRU          SubName: Full=Unch
    13  1512.5   87.1    445  69  A0A0E0AYB1_9ORYZ          SubName: Full=Unch
    14  1508.5   86.9    344  62  A0A0E0ENF7_9ORYZ          SubName: Full=Unch
    15  1504.5   86.7    344  53  Q69U97_ORYSJ              SubName: Full=Os08
    16  1488.5   85.7    368  52  K3YI89_SETIT              SubName: Full=Unch
    17  1488.5   85.7    368  67  A0A4U6U735_SETVI          SubName: Full=Unch
    18    1487   85.7    369  68  A0A1E5W236_9POAL          SubName: Full=Solu
    19    1485   85.5    348  69  A0A0D9XAB2_9ORYZ          SubName: Full=Unch
    20    1455   83.8    369  56  A0A453RPF8_AEGTS          SubName: Full=Unch
    21    1455   83.8    369  60  A0A3B6TR71_WHEAT          SubName: Full=Unch
    22    1453   83.7    369  68  A0A287WKS2_HORVV          SubName: Full=Unch
    23    1450   83.5    369  57  A0A446YDQ7_TRITD          SubName: Full=Unch
    24    1450   83.5    369  60  A0A3B6SDT1_WHEAT          SubName: Full=Unch
    25    1443   83.1    369  57  A0A446XEA6_TRITD          SubName: Full=Unch
    26    1443   83.1    369  60  A0A3B6RIK1_WHEAT          SubName: Full=Unch
 
		All of the hits were in cereals.  There are no non-cereal plants that are known to have a protein with at least 83% identity to SEQ ID NO: 2005.  
		If one of skill in the art would to use genome editing to arrive at the claimed polypeptide with at least 83% identity to SEQ ID NO: 2005, then the native genome of the plant would need to have an endogenous gene close enough in sequence to be able to edit it to arrive at the claimed sequence; otherwise, a transgene would be required. Furthermore, the required results were only accomplished using the promoter of At6669, and therefore, editing the genome of a homolog that has a promoter with an expression pattern that differs from the promoter of At6669 would not necessarily be expected to arrive at the required increase in trait(s).  In addition, it would require undue experimentation to make and test the myriad proteins encompassed by the current claims (2057 molecules) to determine which of these variants would confer an increase in growth rate, biomass, vigor, or photosynthetic capacity when overexpressed in a plant.
	Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore, the invention is not enabled throughout the broad scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 20, 37, 43, 45, 48, and 50 are rejected and newly presented claims and 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abad et al (US PGPub 20100017904; published 21 January 2010). Applicant’s arguments in the response received on Oct. 8, 2021, have been fully considered but were not found to be persuasive.
The claims are drawn to a method of increasing growth rate, biomass, vigor, and/or photosynthetic capacity of a plant (claim 1), the method comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by genome editing or by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate, biomass, vigor, and/or photosynthetic capacity under non-stress conditions as compared to said control plant of the same species under non-stress conditions, thereby increasing the growth rate, biomass, vigor, and/or photosynthetic capacity of the plant (claim 1), including wherein the amino acid sequence is SEQ ID NO: 2005, 2177, 2178, or 2179 (claims 20 and 45), including wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 2005 (claim 37), and including wherein the solute carrier family 45 member SLC35F1/F2/F6 domain is identifiable by InterProScan 5.11-51.0 (claim 50).
Claim 20 requires 100% identity to one of SEQ ID NOs: 2005, 2177, 2178, or 2179. Claim 37 requires 95% identity to SEQ ID NO: 2005 and claim3 45 and 48 require 100% identity to SEQ ID NO: 2005.
Claim 50 requires that the claimed domain is “identifiable by InterProScan 5.11-51.0”; however, this does not provide a clear limitation over claim 1, as discussed above in the rejection under 35 USC 112D. The domain contained within the amino acid sequence taught by Abad necessarily would be identifiable by this recited software.
Definitions of terms:
“Growth rate” is defined as “the increase in plant organ/tissue size per time”. (Spec 24).
“Photosynthetic capacity” is defined as “a measure of the maximum rate at which leaves are able to fix carbon during photosynthesis”. (Id.).
“Plant vigor” is defined as “the amount (measured by weight) of tissue produced by the plant in a given time”. (Id.).
“Non-stress conditions” is defined as “the growth conditions that do not significantly go beyond the everyday climatic and other abiotic conditions that plants may encounter, and which allow optimal growth, metabolism, reproduction and/or viability of a plant at any stage in its life cycle”. (Id. at 26).
Applicant suggests that over-expression of a prophetic polypeptide can be done by genome editing to elevate the expression level of a native gene of a plant by introducing mutation(s) in regulator element(s) which result in upregulation of the native gene. (Id. at 30).
Regarding claims 1, 20, 37, 45, and 50, Abad discloses a method for manufacturing non-natural transgenic seed comprising screening plants that comprise a recombinant polynucleotide encoding SEQ ID NO: 7539 (Abad at claims 25-26) for an enhanced trait (increased yield) and selecting one or more plants that exhibit the trait (Id. at claim 34). SEQ ID NO: 7539 shares 100% identity with instant SEQ ID NO: 2005 (see alignment in office action mailed on Jan. 19, 2021, page 15). Additionally, Abad discloses a method for producing a hybrid corn seed comprising a corn plant comprising said recombinant polynucleotide and utilizing breeding practices with said plant to produce hybrid seed (Id. at claim 37). Of particular interest are plants with increased yield (Id. at abstract).  Abad clearly anticipates screening all of the transgenic plants, stating: “Populations of transgenic seed and plants prepared in Examples 5 and 6 are screened to identify those transgenic events providing transgenic plant cells with a nucleus having recombinant DNA imparting an enhanced traits. Each population is screened for enhanced nitrogen use efficiency, increased yield, enhanced water use efficiency, enhanced tolerance to cold and heat, increased level of oil and protein in seed using assays described below.” (Id. at ¶ 170). For the yield selection, plants are grown under “optimal production management practices” (Id. at ¶ 174). “Each of the transgenic corn plants and soybean plants with a nucleus of the invention prepared in Examples 5 and 6 are screened for yield enhancement. At least one event from each of the corn and soybean plants is selected as having at least between 3 and 5% increase in yield as compared to a control plant as having a nucleus of this invention.” (Id. at ¶ 175).  Particularly, hybrid yield is tested under “normal” field conditions (Id. at ¶ 115). Therefore, the yield selection is performed under non-stress conditions. 
The current claims require selecting for an increased growth rate, biomass, vigor, and/or photosynthetic capacity; however, the claims do not require any particular method steps for how this selection is carried out; therefore, any selection method that arrives at the required outcome would satisfy this limitation, even if it is an indirect measurement.  For example, the working examples in the instant application measure the dry weight, fresh weight, leaf number, plot coverage, rosette area, and rosette diameter at a single time point (presumably at maturity), and the specification states that this shows “larger plants with a larger photosynthetic area (e.g., leaf number), biomass (fresh weight, dry weight, rosette diameter, rosette area and plot coverage), and relative growth rate (e.g., of leaf number, plat coverage and rosette diameter)”. (Spec 515-522).  Clearly applicant includes indirect measurements for the traits.  Clearly taking a single measurement at an end point is used to extrapolate/equate to a measurement of a growth “rate”.  For this reason, it is unclear how to distinguish between selecting for a “growth rate” and a “yield” unless the claims were to include specific method steps for how the growth rate is to be measured and calculated.
The instant application defines “plant biomass” as “the amount of a tissue produced from the plant in a growing season; and states that “An increase in plant biomass can be in the whole plant or in parts thereof such as aboveground (harvestable) parts, vegetative biomass, leaf size or area, leaf thickness, roots and seeds.) (Id. at 23). Abad discloses selecting for increased yield, and even if they are selecting for seed yield, there is nothing in the current claims to exclude seed yield as an indicator for growth rate, vigor, biomass, and/or photosynthetic capacity.
The required features (increased growth rate, biomass, vigor, and/or photosynthetic capacity) necessarily flow from the plants overexpressing the sequence. Since Abad discloses transforming and overexpressing the same polypeptide as instantly claimed and selecting for increased yield under non-stress conditions, the same feature as claimed would be present. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 
	Accordingly, Abad anticipates the claimed invention. 

Applicant’s Arguments
	Applicant argues that Abad did not disclose any direct relationship between their SEQ ID NO: 7539 and any enhanced traits and therefore “is completely silent with respect to the specific selection of SEQ ID NO: 7539 for an enhanced trait such as water use efficiency, enhanced heat tolerance, enhanced shade tolerance, increased yield, enhanced nitrogen use efficiency, enhanced seed protein and enhanced seed oil.” (Resp. 11).  This is not persuasive however because it is clear Abad contemplated, envisioned, and anticipated screening ALL of their transgenic plants for multiple different traits (Abad 170).  Abad did not contemplate specifically choosing one selection method for a particular transgene, rather they contemplated performing multiple selections for each transgene.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 20, 37, 41, 43, 45, 46, 48, and 50-60 are rejected under 35 U.S.C. 103 as being unpatentable over Abad et al (US PGPub 20100017904; published 21 January 2010) in view of GenBank Accession Numbers NP_001132272.1 and NM_001138800.1 (published 22 April 2017). Applicant’s arguments in the response received on Oct. 8, 2021, have been fully considered but were not found to be persuasive.
The claims are drawn to a method of increasing growth rate, biomass, vigor, and/or photosynthetic capacity of a plant (claim 1) or plot coverage, growth rate of plot coverage and/or growth rate of rosette diameter (claim 51), the method comprising:
over-expressing within the plant a polypeptide comprising an amino acid sequence exhibiting at least 83% global sequence identity to SEQ ID NO: 2005 and comprising a solute carrier family 35 member SLC35F1/F2/F6 domain as compared to a control plant of the same species under the same growth conditions, wherein said over-expressing is performed by genome editing or by transforming the plant with an exogenous polynucleotide encoding said polypeptide, and
selecting said plant over-expressing said polypeptide for an increased growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1) or plot coverage, growth rate of plot coverage and/or growth rate of rosette diameter (claims 41 and 51) under non-stress conditions as compared to said control plant of the same species under non-stress conditions, thereby increasing the growth rate, biomass, vigor, and/or photosynthetic capacity of the plant (claim 1) or plot coverage, growth rate of plot coverage and/or growth rate of rosette diameter (claim 51), including wherein the amino acid sequence is SEQ ID NO: 2005, 2177, 2178, or 2179 (claims 20 and 45), including wherein the amino acid sequence is at least 95% identical to SEQ ID NO: 2005 (claim 37), and including wherein the solute carrier family 45 member SLC35F1/F2/F6 domain is identifiable by InterProScan 5.11-51.0 (claim 50).
Claims 18 and 52 require that the exogenous polynucleotide comprising a sequence selected from the group consisting of SEQ ID NOs: 138, 63, 303, 304, and 306.  It is noted that SEQ ID NO: 138 encodes SEQ ID NO: 2005.
Claims 20 and 53 require 100% identity to one of SEQ ID NOs: 2005, 2177, 2178, or 2179. Claims 37 and 54 require 95% identity to SEQ ID NO: 2005, and claims 45, 46, 48, 55, and 59 require 100% identity to SEQ ID NO: 95
Claims 50 and 60 require that the claimed domain is “identifiable by InterProScan 5.11-51.0”; however, this does not provide a clear limitation over claim 1, as discussed above in the rejection under 35 USC 112D. The domain contained within the amino acid sequence taught by Abad necessarily would be identifiable by this recited software.
The teachings of Abad as applied to claims 1, 20, 37, 43, 45, 48, and 50 are discussed above. 
Abad does not reduce to practice the claimed method for the claimed sequence.
Abad does not teach the specific nucleic acid sequence to transform plants with that encodes SEQ ID NO: 7539 nor specifically selecting directly for the specific traits claimed.  
Abad does not teach the nucleic acid sequence of SEQ ID NO: 138.
Regarding claims 18 and 52, SEQ ID NO: 7539 was known in the prior art as an “anthocyanin-related membrane protein 1”. GenBank Accession Number NP_001132272.1 provides the sequence listing of SEQ ID NO: 7539; names it as “anthocyanin-related membrane protein 1” and “GRMZM2G173684” (see Accession Listing). 
Furthermore, the nucleic acid sequence that encodes GenBank Accession Number NP_001132272.1 is provided as GenBank Accession No. NM_001138800.1. The Accession Listing teaches that the stop codon is at position 1374. The only differences between this Accession and instant SEQ ID NO: 138 are 3 mismatches (which appear to be sequencing errors, explained below) and 3 nucleotides following the stop codon: “tag” (instant) and “agc” (accession) (see alignment in the office action mailed on Jan. 19, 2021, pages 19-20). For the mismatches – at positions 1274, 1275, and 1281 – these appear to be sequencing errors/typos because if they were true, the residue that the nucleotide would encode would change. The Accession names GenBank Accession Number NP_001132272.1 as the encoded protein, and therefore, the alteration in the sequence appears to be a typographical error because it otherwise cannot encode this protein sequence. Additionally with regards to the final 3 nucleotides, given that the stop codon occurs before these nucleotides and absent any evidence to the criticality of these three nucleotides, instant SEQ ID NO: 138 is an obvious variant of the coding sequence provided. Rather, these appear to be artifacts from the cloning/sequencing process. 
It would have been obvious to one of ordinary skill in the art to utilize a nucleic acid sequence comprising a coding sequence known to encode SEQ ID NO: 7539, as provided by GenBank Accession Number NM_001138800.1. One would have been motivated to do so to produce transgenic plants that have improved traits as taught and suggested by Abad. In particular, one would have targeted SEQ ID NO: 7539 for overexpression with the known polynucleotide.  Given the teachings of Abad, one would have reasonably expected success in utilizing routine and conventional methods to transform a plant to overexpress SEQ ID NO: 7539 with a known nucleic acid sequence, GenBank Accession Number NM_001138800.1 or an obvious variant there that has no substantial nucleic acid or encoded codon change, to produce transgenic plants. Abad teaches that the plants have improved characteristics, and thus, one would have reasonably expected the plants transformed with the known polynucleotide or an obvious variant thereof to provide improvements the same as or similar to those taught by Abad et al. Since methods for vector construction and plant transformation are routine in the art, it would have required no more than ordinary skill or routine experimentation to utilize the specific nucleic acid encoding SEQ ID NO: 7539 to produce transgenic plants. 
With regard to the specific traits that are being selected for, the current claims require selecting for an increased growth rate, biomass, vigor, and/or photosynthetic capacity (claim 1), increased dry weight, fresh weight, leaf number, plot coverage, rosette area, rosette diameter, growth rate of plot coverage, and/or growth rate of rosette diameter (claim 41), increased plot coverage, growth rate of plot coverage and/or growth rate of rosette diameter (claim 51); however, the claims do not require any particular method steps for how this selection is carried out; therefore, any selection method that arrives at the required outcome would satisfy this limitation, even if it is an indirect measurement.  For example, the working examples in the instant application measure the dry weight, fresh weight, leaf number, plot coverage, rosette area, and rosette diameter at a single time point (presumably at maturity), and the specification states that this shows “larger plants with a larger photosynthetic area (e.g., leaf number), biomass (fresh weight, dry weight, rosette diameter, rosette area and plot coverage), and relative growth rate (e.g., of leaf number, plat coverage and rosette diameter)”. (Spec 515-522).  Clearly applicant includes indirect measurements for the traits.
Although Abad did not reduce to practice a method in which their SEQ ID NO: 7539 (identical to instant SEQ ID NO: 2005) is expressed in a transgenic plant, they clearly suggested this by explicitly claiming a plant cell nucleus encoding SEQ ID NO: 7539 in claim 26.  They also clearly suggest the sequences of their invention can be expressed in multiple different species of plants, including corn, soybean, cotton, alfalfa, wheat, or rice (claim 32), and they also explicitly suggest using Arabidopsis plants as a model system for testing the effects of expressing their sequences (Abad ¶¶ 77-79 and 111).
Abad teaches screening each of their test plants for plant growth and development by measuring the rosette radius, the silique length, the dry weight of harvested plant parts, and seeds (Id. at ¶¶ 142-5 and Table 12).  A fair reading of Abad would lead one of ordinary skill in the art to screen each and every transgenic plant line expressing one of the suggested proteins for each of the potential beneficial traits.  The screening suggested by Abad is not directed to only one trait rather it is a screen to discover the traits conferred by the sequences they taught.
Abad further teaches “Trait improvement includes, but is not limited to, yield increase, including increased yield under non-stress conditions” (Id. at ¶ 32). 
Abad further teaches that “increased yield” “is evidenced and measured in a number of ways, including test weight, seed number per plant, seed weight, seed number per unit area (i.e., seeds, or weight of seeds, per acre), bushels per acre, tons per acre, tons per acre, kilo per hectare” (Id. at ¶ 40).
Abad further teaches “Trait-improving recombinant DNA can also be used to provide transgenic plants having improved growth and development, and ultimately increased yield, as the result of modified expression of plant growth regulators or modification of cell cycle or photosynthesis pathways.” Id.   – relevant to “increasing photosynthetic capacity” as instantly recited. 
“Other traits that can affect yield include, efficiency of germination (including germination in stressed conditions), growth rate (including growth rate in stressed conditions), ear number, seed number per ear, seed size, composition of seed (starch, oil, protein) and characteristics of seed fill.” (Id. at ¶ 33). 
Therefore, upon reading Abad one would have been motivated to make plants that overexpress SEQ ID NO: 7539 by introducing an exogenous polynucleotide that encodes the polypeptide.  One would have been motivated to measure multiple different aspects of the plants’ growth and development (i.e. rosette size and seed weed as in Table 12) or to screen the plants to identify plants with enhanced traits as suggested in Example 7.  The trait that is called out as being “of particular interest” is increased yield (Id. at abstract).
Given the success of Abad in generating multiple transgenic plants with improved traits via expression of multiple different proteins, one would have reasonably expected success in employing conventional selection criteria to the plants taught and fairly suggested by Abad that are grown under non-stress, optimal conditions. 
Applicant’s Arguments
Applicant argues that Abad does not teach or suggest that overexpression of SEQ ID NO: 7539 or 531 can increase any trait under non-stress conditions, and therefore fails to motivate the skilled person to select plants overexpressing SEQ ID NO: 7539 for increased growth rate, biomass, vigor, and/or photosynthetic capacity under non-stress conditions (Resp. 13).  This is not persuasive, however, because it is clear Abad contemplates and envisions screening all of the transgenic plants would a variety of different traits/characteristics, including growth and development characteristics under normal growth conditions.  A fair reading of Abad would not limit one or ordinary skill in the art to ONLY selecting under cold stress or salinity stress conditions.  The point of a screen is to observe and document a variety of plants under a variety of conditions.  This is not a conclusory statement, rather this is supported by the sections of Abad they examiner refers to, above.
The Applicant argues that the references relied upon for an obviousness rejection must be enabling (Id.). The Examiner agrees that the references relied upon must be enabling. Abad teaches the protein sequence and suggests transforming plants with an expression vector encoding the protein sequence.  Abad specifically teaches how to transform Arabidopsis plants, maize plants, and soybean plants (Examples 5, 6, and 7), therefore the teachings of Abad are sufficient for enabling the transformation of multiple plant species with expression vectors for overexpression of SEQ ID NO: 2005.  Abad teaches multiple different ways to screen and select these populations of transgenic plants, and therefore, such screening and selection are also enabled by their teachings.  There are no aspects or elements of the instant claims that are not enabled by the prior art.
The Applicant argues that the discovery of using a specific gene for increasing a certain trait in a plant is novel and non-obvious over the entire genome of any one or all plant species known to date (Id.).  This is not persuasive, however, because none of the instant claims require a specific gene or a certain trait, nor do any of the instant claims require a specific species of plant to be transformed or any particular/specific method steps to be utilized for the selection.  As to the prior art, Abad does not include the entire genome of any one or all plant species known to date, rather, Abad teaches a finite list of sequences that are contained within a sequence listing in their published patent application.
Applicant argues that in the absence of any functional information one skilled in the art would not be motivated to try and clone each and every sequence of the 33634 sequences disclosed in Abad, generate transgenic plants, and testhe effect of each gene in a plant on all traits and abiotic stresses. (Id. at 13-4).  This is not persuasive, however, because Abad does not just mention these sequences in passing, rather Abad claims these sequences in claims 25-26. Furthermore, it is abundantly clear that Abad teaches high throughput screening of large numbers of transformants; having actually reduced to practice 425 (SEQ ID NOs: 426-850) sequences expressed in transgenic plants and screened using multiple different screening methods (Abad at Tables 3-13). To arrive at all 33634 sequences being expressed in plants and screened, it would only require repeating what Abad has already done 6-7 more times.  The art is replete with examples of high throughput screening of large numbers of transgenic plants expressing whole libraries of sequences.
Applicant argues that new claims 51-60 require selecting for plot coverage, growth rate of plat coverage, and growth rate of rosette diamter, and therefore are non-obvious over the recited art (Resp. 14).  This is not persuasive, however, because Abad clearly shows that measure rosette area at different days is one method of screen (see, for example, Abad 53, Table 15).  The instant claims do not require any particular method steps for how the selection is carried out; therefore, any selection method that arrives at the required outcome would satisfy this limitation, even if it is an indirect measurement.  For example, the working examples in the instant application measure the dry weight, fresh weight, leaf number, plot coverage, rosette area, and rosette diameter at a single time point (presumably at maturity), and the specification states that this shows “larger plants with a larger photosynthetic area (e.g., leaf number), biomass (fresh weight, dry weight, rosette diameter, rosette area and plot coverage), and relative growth rate (e.g., of leaf number, plat coverage and rosette diameter)”. (Spec 515-522).  Clearly applicant includes indirect measurements for the traits.  Clearly taking a single measurement at an end point is used to extrapolate/equate to a measurement of a growth “rate”.  For this reason, it is unclear how to distinguish between selecting for a “growth rate of rosette diamter” and selectin for “rosette area” as taught by Abad unless the claims were to include specific method steps for how the growth rate is to be measured and calculated.
For these reasons all claims remain rejected.

Conclusion
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662